Title: From Thomas Jefferson to James Oldham, 3 April 1806
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                            
                            Washington Apr. 3. 06
                        
                        I recieved from mrs March a fortnight ago 128 D .80c for you: and understanding that she had not been able
                            to sell the whole of your coal, I took what remained on hand 150. bushels at .34 amounting to 51. D. which sums, say, 179 D
                            .80 are to be placed to my debit with you subject to your order. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    